Citation Nr: 0124234	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post fracture 
of odontoid (C-2) with residual partial fusion, asymmetry of 
interspace C1 and C2 with degenerative cervical arthritis, 
traumatic, with limitation of motion, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.   

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 

For consistency and economy, the Board employs the term 
"cervical spine disability" to refer to the veteran's 
service-connected status post fracture of odontoid (C-2) with 
residual partial fusion, asymmetry of interspace C1 and C2 
with degenerative cervical arthritis, traumatic, with 
limitation of motion.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's cervical spine disability is manifested by 
residual partial fusion, asymmetry of interspace C1 and C2 
with traumatic degenerative cervical arthritis; productive of 
not more than severe limitation of motion; with no 
intervertebral disc syndrome shown. 


CONCLUSION OF LAW

The criteria for a 30 evaluation for status post fracture of 
odontoid (C-2) with residual partial fusion, asymmetry of 
interspace C1 and C2 with degenerative cervical arthritis, 
traumatic, with limitation of motion, have been met.  38 
U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance Act 
of 2000) (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded a VA orthopedic examination, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service VA and non-VA 
treatment reports, VA examination reports with relevant 
medical opinions, and statements from the veteran.  
Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claim.  See the March 2001 
Statement of the Case issued during the pendency of the 
appeal.  Accordingly, the VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 459 (2000).
The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, 
fatigue, and limitation of function of an affected joint 
beyond that reflected by limitation of motion of such joint 
has been reviewed in the context of all applicable 
regulations.  Id. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  The 
Board has reviewed the entire record, and has found nothing 
in the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability for which entitlement 
to an increased evaluation is currently considered on appeal.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

A December 1984 RO rating decision granted service connection 
for a cervical spine disability, which was assigned a 
noncompensable evaluation from January 1984.  A March 1986 
rating decision increased the assigned evaluation to 10 
percent.  That rating was continued in rating decisions of 
April 1998 and August 2000, which was appealed.

Service medical records and early VA medical records after 
service show that the veteran was injured in a May 1983 motor 
vehicle accident in which injuries included an odontoid 
fracture.  He was treated in a halo body cast for two months.  
VA treatment records in May 1984 shows complaints of an 
inability to rotate the head.  At that time, examination 
revealed range of motion of 30 degrees of lateral rotation, 
full flexion, and an inability to extend.

During a February 1986 VA examination, the veteran complained 
of stiffness of his neck and he denied any neurologic 
symptomatology.  On examination, the contour of the neck and 
shoulder was normal.  Cervical spine ranges of motion 
included flexion of 65 degrees, extension of 55 degrees, 
lateral flexion of 30 degrees and rotation of 55 degrees.  
The veteran had a normal range of motion of the shoulders and 
lumbar spine.  On neurologic examination no related positive 
findings were made.  The associated X-ray examination report 
contains an impression of degenerative changes in the 
cervical spine; post-traumatic changes with lateral 
subluxation at atlanto-occipital joint and partial fusion 
between C1 and C2.  The examination report diagnosis was 
status post fracture of odontoid process of C-2 with residual 
partial fusion of C1 and C2, and asymmetry of interspace 
between C-1 and C2 with degenerative cervical arthritis with 
mild limitation of motion of the cervical spine.

An October 1997 VA radiological report contains the 
conclusion that grossly abnormal findings were demonstrated 
at the C1-C2 and atlanto-occipital region suggesting fracture 
with subluxation.

During a December 1997 VA orthopedic examination the veteran 
complained of continued pain and stiffness in the neck area, 
but with no radiation of pain in the arms.  On examination of 
the cervical spine, there was tenderness at the back of the 
neck.  Muscle tone was good and with no spasm.  There was no 
scoliosis or fixed deformity.  Range of motion examination 
revealed extension of 20 degrees, forward flexion of 25 
degrees without any pain, right lateral rotation of 40 
degrees and left lateral rotation of 30 degrees, and right 
and left lateral flexion of 20 degrees.  Power was 
satisfactory in the upper extremities and there was no 
neurological deficiency.  The veteran's grip strength was 
good on both sides.  Both shoulders showed a full range of 
motion.  X-ray examination revealed an old fracture of the 
odontoid with calcification and calcification in the soft 
tissue.  The report of an MRI study of the cervical spine 
suggested some degenerative disc disease of C4-C5, C3, C4, 
C5, and C6 disc space with some early dissication consistent 
with early degenerative changes.  Also, at C3 and C4 levels, 
there was some vertebral end-plate spondylosis.  The 
remainder of the disc spaces were well maintained and there 
was no evidence of frank focal soft tissue herniation, 
significant disc bulging or central canal stenosis.  The 
radiologist was of the opinion that there was posttraumatic 
changes with dissication and calcification between the C1 and 
C2 level.  The report contains a diagnosis of status post 
injury upper cervical spine with limitation of motion, 
degenerative arthritis but it was stable and no evidence of 
neurological involvement in the limbs.

Recent medical evidence in connection with this appeal 
includes private and VA treatment records showing treatment 
for related complaints and the report of a VA orthopedic 
examination.    

During a recent VA orthopedic examination in July 2000, the 
veteran reported that he had a painful neck and upper back, 
especially when trying to move his head.  He reported that 
there was no complaint about his arm, and that he takes 
Motrin medication.  He indicated that he worked as a truck 
driver and periodically had to stop or rest for a while 
before driving his truck again.  On examination of the 
cervical spine, muscle tone was good without spasm and there 
was no atrophy.  There was tenderness in the posterior part, 
as well as on the left side at the base of the neck.  The 
range of motion of the cervical spine included 20 degrees of 
extension with pain at the end of the motion; 25 degrees of 
flexion with complaint of pain at the end of motion.  Right 
and left lateral flexion was to 15 degrees bilaterally, but 
with complaints of pain with the left lateral flexion.  
Rotation was to 35 and 45 degrees on the left and right, 
respectively.  Both upper extremities were negative for any 
neurological deficiency and grip strength was strong.  X-rays 
of the cervical spine appeared normal with no evidence of 
residual of the C2 fracture.  There were very minimal 
degenerative changes.  An MRI of the cervical spine was 
obtained.  The radiologist's impression was that there was no 
definite evidence of disc herniation or central spinal 
stenosis.  There was minimal narrowing of the right exit 
foramina at C3-4.  The diagnosis was history of injury to the 
cervical spine without any evidence of residual of C2 
fracture; minimal degenerative changes noted.

The veteran was treated at the emergency department of a VA 
medical center in February 2001, for complaints diagnosed as 
torticollis (Wry neck).  The treatment report indicated that 
the veteran's neck muscles had become over-stretched; and 
that the stretched muscles cramp[ed] (spasm).  Private 
treatment records received in August 2001 indicate that the 
veteran participated in a pain management group in July 2001.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (2000).

The veteran's disability has been rated as 10 percent 
disabling under Diagnostic Code 5290, which provides that 
slight limitation of motion of the cervical spine warrants a 
10 percent rating.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent rating.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287 (2000).

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), for 
intervertebral disc syndrome, provides a 10 percent 
evaluation for mild impairment; a 20 percent evaluation for 
moderate impairment, recurring attacks; a 40 percent 
evaluation for a severe impairment with recurring attacks and 
intermittent relief; and a maximum 60 percent schedular 
evaluation is warranted for pronounced impairment manifested 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurologic findings appropriate 
site of diseased disc, with little intermittent relief.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2000).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59. (2000).

As noted in his VA Form 646, Statement of Accredited 
Representative in the Appealed Case, received in September 
2001, the veteran maintains that the severity of his service-
connected cervical spine disability warrants the assignment 
of a 20 percent disability evaluation.  

A comprehensive review of the record shows that the competent 
medical evidence demonstrates that the veteran's degenerative 
changes of the cervical spine are manifested by a long 
history of persistent ongoing pain and tenderness with 
exacerbations, limitation of motion and other symptoms.  
Review of the medical record shows that medical findings 
regarding the veteran's cervical spine symptoms, including 
limitation of motion, have significantly worsened since 
February 1986 when the diagnosis noted a mild limitation of 
motion of the cervical spine.  Ranges of motion of the 
cervical spine are currently significantly reduced and 
limited due to pain.  Further, although the July 2000 VA 
examination report noted only very minimal degenerative 
changes and minimal narrowing of the right exit foramina at 
C3-4, other previous diagnostic testing as discussed above 
indicates more significant orthopedic pathology.  

Taken altogether, and after assigning the benefit of any 
remaining doubt to the veteran, the Board finds that the 
evidence would reasonably support a finding that the 
veteran's symptoms are compatible with severe disablement as 
contemplated in the maximum schedular evaluation of 30 
percent under Diagnostic Code 5290.  

However, a higher rating than that for degenerative changes 
productive of limitation of motion under Diagnostic Code 5010 
(2000) is not available as 20 percent is the maximum 
schedular evaluation under that diagnostic code.  A separate 
rating for the veteran's limited range of motion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (for compensable 
limitation of motion) and 5290 (for limitation of motion of 
the cervical spine) would constitute pyramiding.  See 
Esteban, 6 Vet. App. at 261-62; 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003.  This is not allowed under 38 C.F.R. § 
4.14 as it would compensate the veteran twice for the same 
symptomatology (limitation of motion); and as such result in 
overcompensation of the claimant for the actual impairment of 
his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

The record as a whole, furthermore, fails to reflect findings 
consistent with unfavorable ankylosis of the cervical spine 
warranting the next higher schedular 40 percent rating under 
Diagnostic Code 5287 (2000).  Intervertebral disc syndrome 
has not been shown by the evidence of record to be part and 
parcel of the veteran's service-connected cervical spine 
disability, thereby precluding assignment of the next higher 
evaluation of 40 percent for severe impairment under 
Diagnostic Code 5293 (2000). 

The Board has also considered whether an increase is 
warranted under other diagnostic codes referable to the 
cervical spine.  However, there is no evidence of residuals 
of fracture of vertebrae with cord involvement, bedridden or 
requiring long leg braces, which is required for an 
evaluation of 100 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000).  Nor is there evidence of complete bony 
fixation (ankylosis) to warrant an evaluation in excess of 60 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000). 

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45. VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating under 
Diagnostic Code 5293, under the provisions for 38 C.F.R. §§ 
4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Also, the Board has considered and determined that the 30 
percent rating adequately reflects consideration of the 
veteran's deficits with respect to functional loss due to 
pain on motion, pain on use, and weakness under 38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (2000).

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2000).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
cervical spine disability has resulted in frequent periods of 
hospitalization or marked interference with employment.  Id.  
The Board notes that the veteran is currently working as a 
truck driver, and there is no evidence of frequent 
hospitalization shown in the claims file.  It is undisputed 
that the veteran's cervical spine disability has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
specified disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2000).

In conclusion, on considering the overall disability picture 
of the veteran's cervical spine disability, the Board does 
not find any evidence of cervical spine impairment that would 
allow an evaluation over that assigned herein.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to an evaluation of 30 percent for status post 
fracture of odontoid (C-2) with residual partial fusion, 
asymmetry of interspace C1 and C2 with degenerative cervical 
arthritis, traumatic, with limitation of motion is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

